I am unable to agree with the majority opinion of the court that section 1762, Code of 1906 (section 2098, Hemingway's Code), is constitutional, and consequently cannot consent to the affirmance of the judgment of conviction because the agreed statement of facts shows that more than one sale was introduced in evidence and that therefore the conviction was had under one count in the indictment for a number of separate offenses.
The indictment in the present case names a specific date upon which the sale was made, and would be a good indictment for one sale on that day; but, the indictment not having named the person to whom the sale was made, the time becomes of the essence of the evidence charged, and the state would be confined to the date named in the indictment. It of course could be otherwise if the person to whom the sale was made was alleged, even though no date was fixed in the indictment. But I think it would not be permissible under the Constitution to charge a single offense in the indictment and allow the state to run through the entire period of two years anterior to the date laid in the indictment, introducing a number of separate offenses and permitting a conviction without electing which sale the state would rely upon. It is true that at common law a number of counts charging different offenses could be laid in one indictment, but in such case each count would have to describe with particularity the offense relied on, and this charge would have to be specific and certain enough to inform the accused of the nature and cause of the accusation. It was not permissible at common law to charge a number of offenses in the same count; and it was not permissible at common law to introduce other offenses than those charged. *Page 84 
Section 26 of the state Constitution is to be construed in the light of the common law. It was intended to secure to each citizen the protection afforded by the common law as it existed at the time of the treaty recognizing the independence of the several states at the end of the Revolutionary War.
In Ex Parte Grossman, 267 U.S. 87, 45 S.Ct. 332, 69 L.Ed. 527, 38 A.L.R. 131, the rule with reference to construing the Constitution in the light of the common law was clearly and felicitously stated by Chief Justice TAFT, speaking for the court:
"The language of the Constitution cannot be interpreted safely except by reference to the common law and to British institutions as they were when the instrument was framed and adopted. The statesmen and lawyers of the Convention who submitted it to the ratification of the Conventions of the thirteen states, were born and brought up in the atmosphere of the common law, and thought and spoke in its vocabulary. They were familiar with other forms of government, recent and ancient, and indicated in their discussions earnest study and consideration of many of them, but when they came to put their conclusions into the form of fundamental law in a compact draft, they expressed them in terms of the common law, confident that they could be shortly and easily understood."
The same rule was recognized in the case of Byrd v. State,
1 How. 163, where the court, at page 177, speaking upon this subject, said:
"As the law stood at the time of the formation of the federal government, both the common and statute law of England required the possession of a freehold as necessary to qualify a juror, and the right of trial by jury, being of the highest importance to the citizen, and essential to liberty, was not left to the uncertain fate of legislation, but was secured by the Constitution of this and all the other states as sacred and inviolable. The question naturally arises, how was it adopted by the Constitution? *Page 85 
That instrument is silent as to the number and qualifications of jurors; we must therefore call in to our aid the common law for the purpose of ascertaining what was meant by the term jury. It is a rule that when a statute or the Constitution contains terms used in the common law, without defining particularly what is meant, then the rules of the common law must be applied in the explanation. The framers of the Constitution must have meant, therefore, to secure the right of trial by jury as it existed in England, either by the statute, or common law, and the Constitution, in the absence of all subsequent legislation, would have secured to the citizen this mode of trial and all its incidents not incompatible with the republican form of our government. The legislature cannot abolish or change substantially the panel or jury, but it may, it is presumed, prescribe the qualifications of the individuals composing it."
The same rule, of course, would apply to indictments, and afford the protection to the citizen that was given by the particularity required in indictments at the common law.
In Smith's Administrator v. Smith, 1 How. 102, in discussing jury trial, the court, speaking through Chief Justice SHARKEY, said:
"It seems to me that this provision in the Constitution not only extends to issues of facts made up, but that it must necessarily secure the right to make up an issue; that, although an issue is in most cases a prerequisite to a trial by jury, yet it does not follow that by giving a summary remedy a party can be deprived of a constitutional right.
"If the legislature can say in any given case, that a party may recover by motion to the court, without the privilege of an issue, they may, as to all matters of contract at least, say the same thing, and thus destroy the right of trial by jury.
"The right of trial by jury, as it exists here, is derived from the common law, and it is so highly valuable to the *Page 86 
citizen, so essential to liberty, that it is secured as a constitutional right, and must, in a government like ours, be understood to extend at least as far as it did at common law, and if alterations are made, policy would dictate an extension rather than a restriction of a privilege invaluable in itself, and so highly prized by the citizen."
In Murphy v. State, 24 Miss. 590, this court, speaking through Mr. Justice YERGER, in discussing the provision for indictment in the Constitution, said:
"The constitutional provision, that every man charged with a crime has a right `to demand the nature and cause of the accusation against him,' was intended to secure to the accused such a specific designation of the offense laid to his charge, as would enable him to make every preparation for his trial necessary to his full and complete defense. We therefore think that under it the accused is entitled to demand `such a certain description of the offense charged, and statement of the facts by which it is constituted, as will fully identify the accusation, lest the grand jury should find a bill for one offense, and the defendant be put upon his trial for another, without any authority; and also that the defendant may know what crime he is called upon to answer, in order that he may be prepared with his evidence, and that his conviction or acquittal may insure his subsequent protection, should he again be questioned on the same ground; and that he may be enabled to plead a previous conviction or acquittal of the same offense in bar of any subsequent proceedings against him.'
"The indictment ought, in our opinion, to describe and identify the offense with such a degree of certainty that the accused and the court may know, that the offense for which he is put upon his trial, is the same offense with that for which he stands indicted, in order that he may plead in bar a previous conviction or acquittal. An indictment which does not contain this degree of certainty does not communicate to the accused `the nature and cause of the accusation' against him, in the *Page 87 
manner contemplated and designed by the bill of rights. Nor has the legislature the power to dispose with such a decree of certainty in indictments."
In the case of Riley v. State, 43 Miss. 397, relied upon principally by the majority opinion, the indictment charged specifically the date upon which the offense was committed, and further charged that the defendant with in the jurisdiction of the court — "being then and there a druggist, apothecary, or physician, and having a license as required by law to retail vinous and spirituous liquors in quantities less than one gallon for medicinal, sacramental and culinary purposes, did then and there sell spirituous liquors in a quantity less than one gallon, otherwise than in good faith for medicinal, sacramental, or culinary purposes, contrary to the form of the statute," etc.
The fact that the date was alleged was the very foundation upon which the decision was rendered, dispensing with the necessity of naming the person to whom the sale was made. In that opinion the court discusses the things the indictment was intended to secure to the accused, and quotes from the case of Shabe Williams v.State, 42 Miss. 328, five propositions as follows:
"(1) In order to identify the charge, lest the grand jury should find a bill for one offense, and the defendant be put on trial for another, without any authority.
"(2) That the defendant's conviction or acquittal may inure to his subsequent protection, should he be again questioned on the same grounds; the offense, therefore, should be defined by such circumstances as will, in such case, enable him to plead a previous conviction or acquittal of the same offense.
(3) To warrant the court in granting or refusing any particular right or indulgence which the defendant might claim as incident to the nature of the sale.
"(4) To enable the defendant to prepare for his defense in the particular case; or, if he prefer it, to submit to the court by demurrer, whether the facts alleged *Page 88 
(supposing them to be true) so support the conclusion in law as to render it necessary for him to make an answer to the charge.
"(5) Finally, to enable the court, looking at the record, after conviction, to decide whether the facts charged are sufficient to support a conviction of the particular crime, and to warrant their judgment."
In the Shabe Williams case, 42 Miss. 328, the indictment was in the following words:
"The grand jurors elected, etc., present that Shabe Williams, on the 19th of March, 1866, in the county of Davis aforesaid, in and upon one Dick Smith, willfully, feloniously, and of malice aforethought an assault did make, and him the said Dick Smith did strike, cut, and wound, with intent of him, Shabe Williams, willfully, feloniously, and of malice aforethought, to kill and murder the said Dick Smith, against the peace and dignity of the state of Mississippi."
After setting out the essentials of the indictment, as above stated, the court said:
"It is a general rule, that all indictments upon statutes, especially the most penal, must state all the circumstances which constitute the definition of the offense in the act, so as to bring the defendant precisely within it; they must pursue the precise and technical language employed in the statute in the definition or description of the offense. Starkie on Crim. Pleading, 249; 1 Chitty's Crim. Law, 280-283; Ainsworth v.State, 5 How. 242; Anthony v. State, 13 Smedes  M. 263;Ike v. State, 23 Miss. 525; Riggs v. State, 26 Miss. 51" — and reversed the judgment of conviction.
In George's Digest of Mississippi Reports, at page 813, section 289, under the title "Criminal Law," is set forth the essentials of an indictment as existed in the early days of the state's history. A perusal of these cases shows that indictments were held to strictness in describing the offense, giving the necessary information as to the facts upon which the indictment was predicated, and *Page 89 
not a mere general blanket charge of violating the law as to the particular offense without naming the time, place, persons, or other circumstances as seems to be the tendency under modern practice.
In Williams' case, digested at this point, it is said:
"The legislature passed an act prohibiting trading with slaves without the consent of the master, owner, etc., and provided that, in indictments under the law, it should not be necessary to specify the commodity sold to, or purchased from the slave, nor the name of the slave, nor the name of his owner."
The court held: "That the act was unconstitutional, as it dispensed with that designation of the offense charged, necessary to enable the accused to make his defense." That "such an indictment should either specify the name of the owner, or of the commodity. But, where the commodity alone is mentioned in the indictment, the day the crime is alleged to have been committed becomes a necessary descriptive part of the offense, and must be proved as laid."
In Rigg's case, 26 Miss. 51, it was said:
"The facts and circumstances which constitute the offense as charged must be stated with precision and certainty; and every material circumstance in regard to time and place must be averred with that degree of certainty, which is sufficient to exclude every other intendment."
In Norris' case, 33 Miss. 373, it was held that — "The Constitution secures the accused the right to have the facts which constitute the alleged crime stated in the indictment with sufficient certainty to enable him to know with what offense he is charged, and to prepare his defense, both by plea of not guilty, and of former acquittal or conviction."
In Newcomb's case, 37 Miss. 383, it was held that — "The constitutional right of the accused, to demand `the nature and cause of the accusation against him,' cannot be waived or surrendered, and therefore, if the indictment *Page 90 
do not contain sufficient description of the offense to notify the accused of `the nature and cause of the accusation,' it is a nullity, and may be objected to at any time."
See, also, Lewis v. State, 49 Miss. 354.
The federal decisions construing the Constitution of the United States, are to the same effect. In Watson on the Constitution, in discussing the provision of the Sixth Amendment giving the accused in criminal cases the right to be informed of the nature and cause of the accusation against him, at page 1481, it is said:
"This is a most humane and just provision, and is one of the most valuable which the Constitution affords to any accused person. It would be difficult indeed for one who has been indicted to prepare his defense properly unless he should be informed of the nature of the charge against him. A mere general statement consisting of vague and indefinite expressions will not do. The charges must be specific and accurate."
He quotes from United States v. Mills, 7 Pet. 138, 8 L.Ed. 636, as follows:
"The general rule is that in indictments for misdemeanors created by statute, it is sufficient to charge the offense in the words of the statute. There is not that technical nicety required as to form, which seems to have been adopted and sanctioned by long practice, in cases of felony, and with respect to some crimes, where particular words must be used, and no other words, however synonymous they may seem, can be substituted. But in all cases, the offense must be set forth with clearness, and all necessary certainty, to apprise the accused of the crime of which he stands charged."
He quotes from United States v. Cook, 17 Wall. 168, 21 L.Ed. 538, as follows:
"Offenses created by statute, as well as offenses at common law, must be accurately and clearly described in an indictment, and if they cannot be, in any case, without an allegation that the accused is not within an *Page 91 
exception contained in the statutes defining the offense, it is clear that no indictment founded upon the statute can be a good one which does not contain such an allegation, as it is universally true that no indictment is sufficient if it does not accurately and clearly allege all the ingredients of which the offense is composed. With rare exceptions, offenses consist of more than one ingredient, and in some cases of many, and the rule is universal that every ingredient of which the offense is composed must be accurately and clearly alleged in the indictment, or the indictment will be bad, and may be quashed on motion, or the judgment may be arrested, or be reversed on error."
In United States v. Cruikshank, 92 U.S. 557 (23 L.Ed. 588), the supreme court of the United States held:
"In criminal cases, prosecuted under the laws of the United States, the accused has the constitutional right `to be informed of the nature and cause of the accusation.' . . . It is an elementary principle of criminal pleading, that where the definition of an offense, whether it be at common law or by statute, `includes generic terms, it is not sufficient that the indictment shall charge the offense in the same generic terms as in the definition; but it must state the species; it must descend to particulars.' . . . The object of the indictment is, first, to furnish the accused with such a description of the charge against him as will enable him to make his defense, and avail himself of his conviction or acquittal for protection against a further prosecution for the same cause; and, second, to inform the court of the facts alleged, so that it may decided whether they are sufficient in law to support a conviction, if one should be had. For this, facts are to be stated, not conclusions of law alone. A crime is made up of acts and intent; and these must be set forth in the indictment, with reasonable particularity of time, place and circumstances."
The indictments involved in that case were indictments against Southern citizens for conspiring to deny colored *Page 92 
citizens of their rights under the federal laws, or their civil rights. If the United States had been as lax in its construction of the Constitution as the majority of the court in the present case are, most of our fathers would have been "jail birds."
See, also, U.S. v. Simmons, 96 U.S. 360, 24 L.Ed. 819;U.S. v. Carll, 105 U.S. 611, 26 L.Ed. 1135; U.S. v.Britton, 107 U.S. 661, 2 S.Ct. 512, 27 L.Ed. 522; 3 U.S. Dig., section 40, p. 3332 et seq.; Cochran v. U.S., 157 U.S. 286, 15 S.Ct. 628, 39 L.Ed. 704; U.S. v. Behrman, 258 U.S. 280, 42 S.Ct. 303, 66 L.Ed. 619.
In Breeland v. State, 79 Miss. 327, 31 So. 104, it was held that — "The act of 1898 (Laws 1898, p. 87), making it a felony for a person, by threats of injury, to intimidate another into changing or abandoning his home or employment, creates two distinct offenses, and it is not permissible to charge them both in the same count of an indictment."
It was also held in that case that — "An indictment under the statute for intimidating another into a change or abandonment of his home must aver in direct and positive terms that the injured party had a home; and if the indictment be for intimidating another into a change or abandonment of his employment, it must aver in the same manner that the injured party had an employment."
Also that — "It is necessary under the statute, if the charge be for intimidating another into a change or abandonment of his employment, that the indictment should define, in general terms at least, the nature of the business in which the person intimidated was employed, and to show that the employer was a natural person, co-partnership or corporation, as the case may be."
In Telheard v. City of Bay St. Louis, 87 Miss. 580, 40 So. 326, it was held that section 26 of the Constitution of 1890 applies to all prosecutions before all inferior courts, and that — "An affidavit which charges that the accused on a certain date, within the limits of the city, violated an ordinance of the municipality, designating *Page 93 
the same by number and section, is insufficient within the meaning of Constitution 1890, section 26, providing that the accused shall have the right to demand the nature and cause of the accusation against him."
In State v. Glennen, 93 Miss. 836, 47 So. 550, appellants were indicted under section 3430, Code of 1906, providing that municipal authorities shall annually publish a statement of the taxes collected and expenditures made, and that the mayor and aldermen shall be suspended from office, if there has been, unauthorized by a vote of the electors, an increase of taxation over the year next preceding or the debts of the municipality have been increased by contract or ordinance participated in or voted for by them. The court held that "an indictment is demurrable if it fail to charge the time when or the place where the offense was committed."
These cases, it seems to me, clearly demonstrate that there can be no such thing as a blanket indictment, covering a period of two years, and charging by implication that an offense was committed against the law by a sale made to every person in the world within the period of time and within the limits of the county. If section 1762 is to be upheld as a valid statute, it must be done upon the predicate that the indictment charges such a multitude of offenses. It seems to me that this is so absurd a view that its fallacy would be perceived at once. If an indictment of this kind could be sustained as to intoxicating liquors, it can be sustained as to any other offense that the legislature may place in the same category. It could just as well be held that an indictment charges a person with murder on a named date, without specifying who was murdered, and that he could be prosecuted for any murder committed within the county within the period of limitation which, in the present charge, is two years; there being no limit for the prosecution for murder. If the legislature can authorize an indictment to embrace a charge for every day and every minute of the day for a period of two years, it would have the same *Page 94 
power to remove the bar of limitation or to increase the time limit at its will and pleasure. In the very nature of things no man can, from the indictment, determine what offenses he will be tried for when the trial approaches. The indictment gives him no information whatever, or person, place, or circumstance, and in fact it gives him no notice of the matter except a period of two years. It would be manifestly impossible for a person to prepare his defense in at least many cases. One complete defense to a charge of crime is an alibi, and to require a person to have witnesses to prove where he was each day and every fractional part of a day for a period of two years is manifestly impossible. Under such an indictment he may be confronted at the trial with any living person competent to testify, or all of them, and may be charged with one or more offenses for each day of the period of time. The indictment in fact gives him no information whatever except that he is charged with the sale of intoxicating liquors. The state under this statute is not bound by the time; it does not have to select one offense and proceed with that, but it may select as many as it chooses, whether these offenses were investigated by the grand jury or not, or whether anybody has preferred an affidavit charging any of them or not. In other words, it authorizes his conviction of offenses that no one knew of at the time the prosecution was instituted or the indictment found. The state can abandon the offense before the grand jury altogether, disregard that offense, and proceed anew upon any other offense to which it may happen to have a witness willing to swear to its commitment within the two-year period.
Section 26 becomes meaningless jargon with this interpretation put upon it. In the language of the negro dialectician, "It says words but don't mean nothing."
Such a construction of the statute not only violates section 26 with reference to indictments, but it denies the defendant "due process of law." Due process of law means the law of the land administered according to the *Page 95 
common standards existing at the time the Constitution was adopted.
In criminal cases there must be either an indictment or an information specifying what the accused is charged with, with sufficient information to enable him to prepare to meet the charge by testimony. It is true the statute undertakes to give him an acquittal of all other offenses except the one he is convicted of, but the trouble with that is that a man has a right not to be convicted at all, and a right to a hearing on the particular charge for which he is to be tried. No such proceeding was known at the common law. A man could only be tried for the offense of which he was charged, and the charge had to be limited to that particular offense. It is true that the facts constituting the crime might, according to circumstances and intent, vary the crime, and in such case the indictment could charge in different counts the various possible crimes that might arise out of the particular facts of the particular transaction, but they could not prefer an indictment charging murder in one count, theft in another, arson in another, burglary in another, and robbery in another. It must be such offenses as might grow out of a given state of facts according to the intention and accompanying circumstances. To charge a man with all the crimes in the calendar in one count certainly would not constitute due process of law, and I have no doubt but that the statute violates both the due process clause of the state Constitution and the Fourteenth Amendment.
Again, a trial under such circumstances violates the right to trial by jury. Trial by jury necessarily involves the common concurrence of the mind of each of the jurors in a common conclusion on the same facts. It would be a denial of trial by jury to require a jury of twelve men — as it does in criminal cases — to concur in a conviction, where one juror was of the opinion that the accused was guilty of one of the crimes testified to against him, and another juror to reach his conclusion on a different *Page 96 
state of facts, involving different persons, times, and places, and so on through the twelve. This could not be done either at common law or under the statutes prior to the enactment of section 1762, Code of 1906 (section 2098, Hemingway's Code). And our court at one time discussed this question in a very forcible opinion in King v. State, 66 Miss. 502, 6 So. 188. The defendant was indicted for a violation of the prohibition laws of 1888 (Laws 1888, chapter 143) prohibiting the sale of intoxicating liquors in supervisors' district No. 1 of Copiah county, Miss.
On the trial more than one offense was introduced in evidence, and the court at page 506 of the Mississippi Report (6 So. 189) said:
"After the state had proved distinctly one unlawful sale, it was error to admit testimony of other and different sales. The general rule is, that the issue on a criminal trial, shall be single, and that the testimony must be confined to the issue, and that on the trial of a person for one offense, the prosecution cannot aid the proof against him, by showing that he committed other offenses. Whart Cr. Ev., section 104; 1 Bish. Cr. Pro., section 1120 et seq. The reason and justice of the rule is apparent, and its observance is necessary to prevent injustice and oppression in criminal prosecutions. Such evidence tends to divert the minds of the jury from the true issue, and to prejudice and mislead them, and while the accused may be able to met a specific charge, he cannot be prepared to defend against all other charges that may be brought against him.
"`To permit such evidence,' says Bishop, `would be to put a man's whole life in issue on a charge of a single wrongful act, and crush him by irrelevant matter, which he could not be prepared to meet.' I Bish. Cr. Pro., section 1124.
"There are exceptions to the rule which has been stated — such as where the offense charged and that offered to be proved are so connected as to constitute but *Page 97 
one transaction, or where it is necessary to identify the offender, or where it is material to prove motive, and there is apparent relation or connection between the act proposed to be proved and that charged, or where the accusation involves a series of criminal acts which must be proved to make out the offense, or where it is necessary to prove scienter or guilty knowledge, and the like — but none of these exceptions apply here. 1 Bish. Cr. Pro., sections 1124-1129; Gassenheimer v.State, 52 Ala. 313; State v. Crimmins, 31 Kan. 376
[2 P. 574] Lebovitz v. State, 113 Ind. 26 [14 N.E. 363, 597], and authorities there cited.
"Where there are several offenses, for either one of which the accused may be convicted under the indictment, the prosecution should elect the offense which it will pursue, and the testimony should be confined to that offense, unless the case is within some of the exceptions, which render the proof of other distinct offenses admissible. After one offense is proved, the prosecution should not have liberty of the wind, to blow where it listeth. The authorities are not harmonious as to when the prosecution will be required to make election in such case, or as to how long a prosecuting officer will be permitted `to fish with his witnesses for evidence' before selecting the offense for which he will ask conviction; but it is believed that justice is best promoted by allowing the testimony for the prosecution to go far enough to identify and show one distinct offense, and when this is done, to restrict the evidence to that offense. 1 Bish. Cr. Pro., section 462; Whart. Cr. Ev., 104.
"The suggestion that appellant's conviction of either of the sales given in evidence in this case would operate as a bar against his being subsequently prosecuted for the others, does not meet the objection made by him. He is not now looking out for barriers against other prosecutions, but is complaining of injustice being done in his present conviction. He claims that he ought not to have been convicted at all, and if his conviction has *Page 98 
been reached by improper methods, it is no answer to say to him, that if his conviction is allowed to stand, he cannot be convicted of the other sales. . . . But what is of greater consequence to a defendant charged with a single offense, against whom evidence of numerous and different offenses has been admitted, is that, while he is entitled to have the concurring judgment of twelve men against him before he can be lawfully pronounced guilty of the offense with which he is charged, he may in such case be convicted by a divided jury, or by a jury, no two members of which agree that he is guilty of the same offense. If there is evidence of two separate offenses, and the jury may convict of either, six of the jury may believe that the accused is guilty of the first, and not of the second, while the other six may believe that he is guilty of the second offense, and not of the first. The result would be that all the jury would agree that he was guilty, without agreeing on the offense of which he was guilty.
"And if instead of testimony being produced to establish two distinct offenses, it shows twelve, it is possible that one juror might be convinced that the defendant was guilty of some particular one of the offenses, and of none other, and thus each juror might be convinced that he was guilty of some particular one of the offenses, and all agree to a conviction, and yet no two jurors be agreed upon any one offense."
It seems to me that it is utterly impossible to tolerate a situation of this kind, in a court of justice in a civilizeo land. This statute is not only not constitutional, but it is unjust and tyrannical. Under it the innocent may be borne down, crushed by an avalanche of testimony of separate offenses, while the guilty can, by being prosecuted under this statute, escape just punishment for many offenses, and for a single punishment escape justice for the statutory period.
I regret the necessity of dissenting in a case of this kind, because I have no sympathy whatever for those *Page 99 
who commercialize the weakness of their fellow citizens by selling them intoxicating liquors, or those who derive profit from criminal practices. The liquor evil has been a great curse to the world, and public prejudice has run exceedingly high in this state and in this country against those who profit by the manufacture and sale of it. If it were possible to limit prosecutions to those actually guilty, there would be some excuse for fighting the devil with fire, but it has always happened that innocent men are sometimes accused of crime, and, when they are accused of a crime against which the public prejudice runs high, it is exceedingly difficult for them to secure justice without the aid of some organization to thwart the efforts of the officers charged with the duty of administering the laws of the land. This condition ought not to exist.
Crime has existed throughout the known history of the world; it has flourished even more in despotic countries than it has in other countries. The securities offered by the Constitution have been proven by ages of experience to be necessary for the safety and security of the innocent.
Reluctant as I am to dissent in a case involving such laws, I am not willing to sacrifice constitutional principles to appease the passions of the hour. Protection will be swept away from every citizen because the evil example of section 1762, Code of 1906 (section 2098, Hemingway's Code), will be followed in other cases, and ultimately the right to be informed of the nature and cause of the accusation will be swept from the field, and tyranny will become reinstated, and will hold its pernicious and destructive sway in the high places of the land.